DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: - The clean copy of the specification filed contains a partial sentence at the end that does not appear to pertain to that section.  It has been copied into the published version of the application.  It appears that the portion “obtained by wide angle X-ray diffraction is at least 12 nm; D. the average orientation parameter of the fiber as obtained by Raman spectroscopy is at least 8.0; and E. the complex viscosity of the spunbond nonwoven fabric at a temperature of 230°C is 20-100 Pasec at an angular frequency of 6.3 rad/sec” intends to be removed.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the fibers having a crystal orientation degree in wide-angle X-ray diffraction of 0.91 to 1.00, a crystallite size of a (110) plane in wide-angle X-ray diffraction of 12 nm to about 25 nm, and having an average orientation parameter in Raman spectroscopy of 8.0 to about 13.0, does not reasonably provide enablement for a fiber having a crystal orientation degree in wide-angle X-ray diffraction of 0.91 or more, having a crystallite size of a (110) plane in wide-angle X-ray diffraction of 12 nm or more, and having an average orientation parameter in Raman spectroscopy of 8.0 or more.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. Paragraph 0030 of the originally filed specification states "[a]n upper limit of the crystal orientation degree that can be achieved by the present invention is 1.00."  However, claim 1 recites the limitation "the fibers have a crystal orientation degree in wide-angle X-ray diffraction of 0.91 or more."  The claimed range encompass greater than 1.00, which is taught in the disclosure as beyond the upper limit. Similarly, paragraph 0032 of the originally filed disclosure teaches “[a]n upper limit of the crystallite size that can be achieved by the present invention is about 25 nm (Id., para 0032). However, claim 1 recites the limitation “the fibers have a crystallite size of a (110) plane in wide-angle X-ray diffraction of 12 nm or more,” which encompass values beyond the upper limit established in the disclosure.  Also, para 0035 of the originally filed disclosure teaches “[a]n upper limit of the average orientation parameter that can be achieved by the present invention is about 13.0.”  Claim 1 recites the limitation “the fibers have an average orientation parameter in Raman spectroscopy of 8.0 or more,” which encompass a range outside the recited upper limit.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 7,666,805 to Lu in view of WO 2012/137378 to Saisho and USPN 5,730,821 to Joest.
NOTE: The English machine translation of WIPO 2012/137378 is being used for prior art mapping.
Regarding claims 1-2, Lu teaches a spunbonded nonwoven fabric comprising polypropylene fibers formed from polypropylene having a melt flow rate (MFR) over 100 at high filament speeds (Lu, abstract).  Lu teaches a specific example using a polypropylene resin of 350 MFR with a line speed of 80 meter per minute and filament spinning speed of 6,750 M/min with an average filament diameter of 8 microns that has a very soft hand yet is strong (Id., col. 3 lines 1-25).  
Lu is silent with regards to the crystallite size of a (110) plane wide-angle X-ray diffraction being 12 nm or more.  
However, Saisho teaches a nonwoven fabric of polyolefin fibers having favorable workability, superior flexibility, and high heat stability that is characterized by the crystallite size of the polyolefin fiber being 15-50 nm inclusive (Saisho, abstract).  Saisho teaches the polyolefin fibers being preferably polypropylene fiber  (Id., p. 2).  Saisho teaches that if the crystallite size is 15 nm or more, the thermal stability is good and the crystallite size being 50 nm or less is good from the view point of flexibility (Id., p. 3).  Saisho teaches setting the fiber temperature at the inlet of the pulling device and the pulling air wind speed to obtain the predetermined crystallite size and improve workability (Id.).  Saisho teaches the average single yarn fineness of the polyolefin fin being 0.5 dtex to 3.5 dtex (Id.).  Based on a polypropylene density of 0.9 g/cm3, the disclosed yarn fineness in linear density equate to a diameters of about 8 to 22 microns.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of Lu, wherein the crystallite size is controlled to be 15 nm or ore and 50 nm or less as taught by Saisho, motivated by the desire of forming conventionally known spunbonded nonwoven fabric of polypropylene with a predictably suitable crystallite size and by the desire to have favorable workability, thermal stability, and flexibility.
The prior art combination is silent with regards to the crystal orientation degree in wide-angle X-ray diffraction and the average orientation parameter in Raman spectroscopy of 8.0 or more.  
However, Joest teaches a web fleece of thermoplastic polymer filament, including polypropylene, wherein the process parameters are controlled (Joest, abstract).  Joest teaches the dominating parameters of the crystallite state are the chain packing in the crystal structure, the degree of crystallinity, the crystallite orientation and the crystallite size (Id., col. 1 lines 31-34).  Joest teaches chain packing in the crystallite structure is practically not influenced by the conditions under which the polymer is worked up whereas the degree of crystallinity and especially the crystallite orientation can be highly influenced by the processing operation (Id., col. 1 lines 34-39).  Joest teaches shrinkage of the filament decreases with increasing degree of crystallinity (Id., col. Lines 40-41).  Joest teaches the crystallite component affects strength only when the crystallite orientation is along the filament axis (Id., col. 1 lines 41-43).  Joest teaches the crystallinity degree decreases with increasing cooling speed (Id., col. Lines 43045).  Joest teaches a higher degree of orientation of the molecule chains in the crystalline structure brings about a high degree of crystallinity and that upon stretching of the filament, the molecules tend to orient in the direction of stress and that the molecules and crystallite tend to orient in the same direction (Id., col. 1 lines 45-54).  Joest teaches that the degree of orientation depends strongly on the thermal and mechanical stretching conditions and that with increasing orientation, there is an increasing strength of the filaments with a simultaneous reduction in the elongation and shrinkage properties (Id., col. 1 lines 55-63).  Joest teaches that controlling the volume rate of flow of the polymer from the spinneret, the volume rate of flow of the cooling air and/or the stretching process air, the velocity and temperature of the cooling air and/or the process air can be so controlled that the individual polymer filaments have the filament diameters less than 100 microns, preferably under 50 microns (Id., col. 3 lines 20-27, col. 3 line 45-col. 4 line 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the nonwoven of the prior art combination, wherein the process parameters are controlled such that that the fibers have a high degree of orientation, such as having a crystal orientation degree and average orientation parameter according to the claimed methodology, in order to increase the strength and decrease the shrinkage of the fiber.  
 The prior art combination is silent with regards to the complex viscosity of the fabric (claims 1,2).   However, the prior art combination teaches a melt flow rate well within the range disclosure as acceptable in the instant disclosure, specifically the melt flow rate of the polypropylene being 150-500 g/10min (see instant disclosure para 0024).  MFR is related to the molecular weight and therefore the complex viscosity.  Absent evidence to the contrary, it appears that the complex viscosity of the fabric of the prior art combination using a polypropylene having a MFR of 350 being soft hand yet strong.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Polypropylene to Chemnetbase teaches the density of polypropylene homopolymer being 0.9-0.91 g/cm3 .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556. The examiner can normally be reached 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/Examiner, Art Unit 1789